"Highways in a town may be discontinued by vote of the town; if they extend beyond the limits of the town, they may be discontinued upon petition to the supreme court, and like proceedings thereon as in laying out highways." G. L., c. 71, s. 1. It is claimed that the town had no power to discontinue the highway, because it extends beyond its limits, or is a part of a continuous thoroughfare extending into other towns. For more than one hundred years, towns have exercised the power to discontinue highways laid out by the selectmen, subject to some qualifications (s. 2) not so ancient, but not material *Page 23 
in this case. It has not been understood that this power applied only to highways not connected with others in other towns. If there are highways so disconnected, their great infrequency is strong evidence that the legislature did not intend to limit the discontinuing jurisdiction of towns to highways of that character. Such a construction would deprive the statute of all practical effect and make it difficult to sustain the legality of large number of discontinuances of highways that have been ordered by towns in reliance upon the statute. Unless the language of the statute requires such a construction, it will not be adopted. Bailey v. Rolfe, 16 N.H. 247, 252; Concord Railroad v. Greely, 17 N.H. 47, 62; Brown v. United States, 113 U.S. 568; Packard v. Richardson, 17 Mass. 122, 144,
The statute does not expressly declare that a town cannot discontinue a highway extending beyond its limits. It was not necessary to enact that it cannot discontinue a highway in another town. The provision relating to highways in more than one town is affirmative. "If they extend beyond the limits of the town they may be discontinued upon petition to the supreme court." The power of selectmen to lay out a highway is confined to their town. G. L., c. 67, s. 1. Highways thus laid out "highways in a town," within the meaning of the statute, which does not expressly or inferentially declare them to be parts of highways in more than one town, because they connect with roads leading into other towns and states. The highway in question, having been laid out by the selectmen, and being wholly within the town, was legally discontinued by the vote of the town.
Petition dismissed.
WALLACE, J., did not sit: the others concurred.